Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Continued Examination under 37 CFR 1.114 after Final Rejection
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 14 January 2022 has been entered.

Status of the Claims
Claims 1, 3–5, 9–12, 14, 16, and 18–23 are pending; Claims 1, 3, 11, 18 and 20 are amended; Claims 2, 6–8, 13, 15, 17 and 24–26 are canceled. Claim 12 is withdrawn. Claims 1, 3–5, 9–11, 14, 16, and 18–23 are examined below.

Information Disclosure Statement
The information disclosure statement (IDS) of 14 January 2022 has been considered, initialed and is attached hereto.

Claim Interpretation
A pH indicator and pH control, in the context of the instant LFA Application, is interpreted to mean a device that uses chemical reagents for the detection of hydronium ions (H3O+) or hydrogen ions (H+) in the Brønsted-Lowry theory of acids and bases.

Objections: Specification
The disclosure is objected to because of the following informalities:
Applicant has requested that the Specification be amended at paragraph [00126] which in its pre-amended form reads as a method description: “In an exemplary body of experiments, biomolecules or biomarkers for STDs are expected to be detectable using the following methods…” The desired amendment to paragraph [00126] reads as a device description: “As shown in portion (115) of FIG 1, (210) of Fig 2,…” Examiner notes that successive paragraph [00127] in the Specification does not contextually follow from the amended paragraph [00126]. Examiner also notes a nearly identical paragraph [00123] to the Applicant’s amended paragraph and suggests reviewing it for overall clarity. Appropriate correction is required.
With regard to the content of the requested Specification amendment to paragraph [00126], the recited “…pH test strip that is comprised of litmus…” references a “portion (225) FIG 2.” However, in both the original and replacement drawing for FIG 2, feature 225 is associated with the flow direction (left to right) indicator arrow. Appropriate correction is required.
With regard to the content of the requested Specification amendment to paragraph [00126], the recited “…pH test strip that is comprised of litmus…” references "pH control" for both FIG 6 and FIG 7. However, “pH control”, as indicated in the instant Drawing for FIG 6, is 

Objections: Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
The Specification at paragraph [00123] refers to “portion (230) of FIG 6”, however there is no call-out for feature 230 in FIG 6. The only feature 230 that existed was removed in the replacement FIG 2 (dated 14 January 2022).
The Specification at paragraph [00123] recites a ““pH indicator” in FIG 7” which does not correspond to a “pH indicator” feature in the drawing for FIG 7, i.e. no “pH indicator” exists in FIG 7. The Examiner notes that the amendment to paragraph [00126] requested by the Applicant also contains this same discrepancy. 
Appropriate correction is required.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 

Objections: Claims
The disclosure is objected to because of the following informalities:
Claim 1 is marked “(Previously Presented),” but amendments to the claim have been made. As per 37 CFR § 1.121 (c)(2): “In the claim listing, the status of every claim must be indicated after its claim number by using one of the following identifiers in a parenthetical expression: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New), and (Not entered). In this instance, Claim 1 should be identified with “(Currently Amended)”. Appropriate correction is required.

Claim Rejection 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3–5, 9–11, 14, 16, and 18–23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 3, recites the limitation “…each first binding compound…” (“each” indicating a plurality) in the opening amended sentence. There is insufficient antecedent basis for 
Additionally, the Applicant has stated in their Remarks that “…the claim was amended to more clearly recite “primary binding compounds” to more closely match the specification (see, e.g. para. [0096], showing those compounds being in a buffer).” Paragraph [0096] does not recite “primary binding compounds” but does mention “a first binding compound” (“a” indicating a singularity). When read in light of the specification at paragraph [0042], it appears that the first binding compound is the same as the primary binding compound, i.e. “first binding compound or primary binding compound specific to a target…”. Therefore, Claim 1 is rejected under 35 U.S.C. 112, second paragraph, for indefiniteness.
Henceforth, for the purposes of an examination on the merits under 35 U.S.C. 112, second paragraph, the primary binding compounds are interpreted as being synonymous with the first binding compound(s).
Dependent Claim 11 recites a “…first binding compound of the primary binding compounds…” Consistent with the interpretation of Claim 1 where the Specification at paragraph [0042] makes clear that the “first binding compound” and the “primary binding compound” are one and the same, the recitation of a “…first binding compound of the primary binding compounds…” renders Claim 11 indefinite and is rejected under 35 U.S.C. 112, second paragraph. 



Claim Rejection 35 U.S.C. 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 5, 11, and 18, 20–22  are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Sibbett & Lopez (US 2008/0317633 A1; 2008). 
Sibbett & Lopez teaches a typical state-of-the-art lateral flow test kit sold by Quidel Corporation under the brand name QuickVue® (see paragraph [0006]):
The QuickVue® test allows for the rapid, quantitative detection of influenza type A and type B antigens directly from a nasal swab specimen. The test involves the extraction of the antigens by the following procedure. First, the nasal swab specimen is obtained by inserting a sterile swab inside the patient's nose, and gently rotating. The swab is then inserted into a test tube containing approximately 5 mL of solution which disrupts viral particles in the specimen, thereby exposing internal viral nucleoproteins. The swab is removed from the test tube. A lateral flow test strip is then inserted into the test tube, contacting the solution in the test tube and causing the analyte nucleoproteins to be swept with the bulk fluid, by capillary action, from the wetted region of the strip to the dry region. As the nucleoproteins are swept along, they pass regions of the strip which are precoated with certain specific chemicals. For example, in a double antibody sandwich reaction scheme, free antigen (viral nuceloprotein) encounters a labelling region which is pre-coated with an antibody/colored-microsphere complex. Due to a high affinity constant, effectively all antigen binds with a complex molecule, and the resulting antigen-antibody/colored-microsphere complex is then carried by capillary action to another region, which is precoated with a second antibody that is specific for a second antigenic site on the viral nucleoprotein. The second antibody is covalently bound to the site, hence any passing antigen-antibody/colored-microsphere complex is captured in the region. In the absence of free antigen in the original patient specimen, the antibody/colored-microsphere complex is not bound at the second region, but, for control purposes, is captured at a third region pre-coated with antibody for antibody/colored-microsphere complex. This third region also captures any excess antibody/colored-microsphere complex molecules. Hence, at the conclusion of a positive test, color forms at both the second and third "test indicator" regions; whereas at the conclusion of a negative test, color forms only at the third region. Other reaction schemes exist; e.g., the competitive reaction scheme, the "Boulders-in-a-stream" reaction scheme, etc. But the standard format of these and all other lateral flow tests is a rectangular lateral flow test strip.

With respect to Claim 1, the double antibody sandwich reaction scheme described in the quote above from Sibbett & Lopez involves extracting the antigen in a lysing type solution. Once extracted, the solution is introduced to the test strip after which the analyte, by capillary action, Claim 1). 
With respect to Claims 1, 11, 18, 20, and 21, Sibbett & Lopez teaches the complex is carried further by capillary action to another region precoated with a second antibody (“secondary binding compound” as per Claim 1) which captures the complex. Any antibody/colored-microsphere complex not bound to an analyte is captured at a subsequent third region (“control region,” “adjacent to the associated target binding region,” and “visualization markers” as per Claims 1, 11, 18, 20, 21) pre-coated with antibody for the antibody/colored-microsphere complex (“third binding compound” as per Claim 11). 
The explanation of the operation of the QuickVue® test generally covers the description of the instant invention application with the exception that the described existing QuickVue® test is a monoplex lateral flow assay. The multiplexed detection of multiple analytes on a single test strip is the focus of the instant invention for which Sibbett & Lopez anticipates. 
With respect to Claim 1, Sibbett & Lopez teaches that “[t]he fluid-receiving region B is adapted to receive a fluid sample containing one or more analytes to be detected or not…to introduce conjugate into a lateral flow assay…reagent materials are deposited directly at fluid receiving region…within a fluid reservoir” (see paragraph [0046]). This configuration allows the fluid sample with (or without) analyte to be pre-mixed with any reagent materials (“primary binding compounds” as per Claim 1) prior to migrating across the porous medium layer towards the testing (“target binding” as per Claim 1) regions. Sibbett & Lopez thus anticipates, as per Claim 1 of the instant Application, a liquid medium (“fluid sample”) hosting primary binding compounds (“conjugate” and “reagent materials”) specific to respective targets (“analytes”).
Claim 1, Sibbett & Lopez teaches that “[v]arious types of known reagent materials can be used…depending on the analyte(s) to be detected… Multiple reagent materials can be deposited on each testing region TR and can include, but are not limtied [sic] to, a labeling reagent…” (see paragraph [0045]). Sibbett & Lopez thus anticipates, as per Claim 1 of the instant Application, a first binding compound comprising a label (“a labeling reagent”). 
With respect to Claims 1 and 5, Sibbett & Lopez teaches “[a] lateral flow device that includes a porous medium layer having a two-dimensional shape in plan view defined by one or more peripheral edges wherein the two dimensional shape includes a plurality of testing regions separated from one another by spaces between portions of the one or more peripheral edges. The porous medium layer further includes a fluid-receiving region in capillary flow communication through the porous medium layer to the testing regions” (see Abstract). Additionally, Sibbett & Lopez indicate at least one of their lateral flow device designs can be made ½ inch or 1 inch in diameter (see paragraph [0080]). Sibbett & Lopez thus anticipates, as per Claim 1 of the instant Application, a porous membrane support having a lateral dimension in a lateral direction corresponding to a lateral flow of the liquid medium (“includes a fluid-receiving region in capillary flow communication through the porous medium layer to the testing regions”) and a second dimension in a second direction perpendicular to the lateral direction (“a two-dimensional shape in plan view”). Sibbett & Lopez further anticipates, as per Claim 5 of the instant application, that the detection system to be portable and handheld as indicated by the recited palm-sized dimensions (½ inch or 1 inch) of the prior art.
With respect to Claim 1, Sibbett & Lopez teaches a number of continuous porous membrane support strips in two-dimensional shapes in which a “…porous medium layer…extending from the fluid-receiving region B and terminating in a plurality of distal testing Claim 1) taught by Sibbett & Lopez allows the testing regions to be located in any staggered position relative to each other in two-dimensional space (see FIG. 2–12). Sibbett & Lopez thus anticipates through appropriate LFA geometries for a particular assay to isolate the flow fluid direction of the capillary action, as per Claim 1 of the instant Application, a porous membrane support (“porous medium layer”) comprising target binding regions (“test regions TR”) spaced and staggered in both the lateral direction and the second direction (i.e. predefined spatial pattern as discussed previously). 
With respect to Claims 1 and 11, Sibbett & Lopez teaches that “[m]ultiple reagent materials can be deposited on each testing region TR and can include, but are not limtied [sic] to, a labeling reagent, a capturing reagent material, and a control reagent material…” (see paragraph [0045]). Additionally, Sibbett & Lopez teach the “plurality of fluid testing regions where a plurality of assays can be performed on the fluid sample.” The testing regions “…have deposited thereon a respective bioreagent, immunological reagent, and/or chemical reagent for detecting the presence or absence of an analyte in the fluid” (see paragraph [0018]). Sibbett & Lopez thus anticipates, as per Claim 1 of the instant Application, that the staggered control region (“control reagent material”) spatial pattern is lined up with one corresponding binding region (“capturing reagent material”) of the staggered binding region spatial pattern (as described previously). Sibbett & Lopez also anticipates, as per Claim 1 and 11 of the instant Application, a secondary and third binding compound (“…have deposited thereon a respective bioreagent, immunological 
With respect to Claim 22, Sibbett & Lopez teach a lateral flow device geometry such that the distal ends, opposite the fluid-receiving region, of star-shaped plan view are labelled with the identity symbol of a given test (e.g. KET=ketones, GLU=glucose), physically cut out as part of the porous membrane geometry. The target binding regions have reagent material deposited as stripes, dots, or other configurations (see paragraph [0084] and FIGS. 13a and 13b). Sibbett & Lopez thus anticipates, as per Claim 22 of the instant Application, in which each control region has a shape indicative of (i.e. identifying) the target of the associated target binding region.

Claim Rejection 35 U.S.C. 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9, 10, 14, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sibbett & Lopez in view of Jerome et al. (U.S. 6,855,561 B2).
With respect to Claim 9, Sibbett & Lopez teach, as described above, that the testing regions of their invention “…have deposited thereon a respective bioreagent, immunological reagent, and/or chemical reagent for detecting the presence or absence of an analyte in the fluid” (see paragraph [0018]). Sibbett & Lopez is silent as to the immunological reagent specifically including IgG antibodies. Jerome et al. teach IgG as a class of immunoglobulins, ubiquitously present in all similar human aqueous samples, that can be used in immunological detection 
It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the claimed invention with the goal of detecting antigens in a liquid medium with an IgG-based immunbutoassay, to use the IgG antibodies as described by Jerome et al. and apply them as an immunological reagent in the testing region of the LFA as taught by Sibbett & Lopez. As IgG antibodies are ubiquitous in human aqueous bio-samples, it would have compelled its use in the combined methodology at it is consistent with existing immunoassay devices that utilize non-bibulous porous membrane substrates capable of lateral flow with antibody zones that capture antigens from a liquid medium as it flows over the antibody capture zones.
One of ordinary skill in the art will have a reasonable expectation of success to use the IgG antibodies as taught by Jerome et al. in the method of Sibbett & Lopez because Jerome et al. show that the IgG antibodies are functionally equivalent as, and can therefore replace, the immunological reagents that Sibbett & Lopez demonstrate can be deposited on the porous membrane support for detecting the presence or absence of analytes such as antigens in a liquid medium. 
With respect to Claim 10, Sibbett & Lopez teach, as described above, that “[v]arious types of known reagent materials can be used…depending on the analyte(s) to be detected… Multiple reagent materials can be deposited on each testing region TR and can include, but are not limtied [sic] to, a labeling reagent…” (see paragraph [0045]). 
Sibbett & Lopez is silent as to the labeling reagent being colloidal material, a colloidal gold, a colloidal magnetic particle, and colloidal quantum dots. 

It would have been prima facia obvious to a person having ordinary skill in the art before the effectively filing date of the instant invention to use the labels described by Jerome et al., as labeling reagents for use with the LFA as taught by Sibbett & Lopez because the signaling function of the labels guarantees the ability to detect the analytes as they are complexed by their complement affixed on the LFA device.
A person having ordinary skill in the art before the effectively filing date of the invention would have a reasonable expectation of success in substituting the colored microspheres taught by Sibbett & Lopez with labels such as colloidal material and colloidal gold, taught by Jerome et al., in the method of Sibbett & Lopez because these labels are functionally equivalent and would have allow the production of a detectable signal that is related to the presence or amount of analyte in the fluid sample (Jerome, column 7, lines 41-47.)
With respect to Claims 14 and 23, Sibbett & Lopez teach, as described above, that the testing regions of their invention “…have deposited thereon a respective bioreagent, immunological reagent, and/or chemical reagent for detecting the presence or absence of an analyte in the fluid” (see paragraph [0018]). Sibbett & Lopez also teach that the LFA material on which the listed reagents are deposited may be made of nitrocellulose (see paragraph [0044]).
Sibbett & Lopez is silent as to the chemical reagent being specifically for the measurement of solution pH. 

It would have been prima facia obvious to a person having ordinary skill in the art before the effective filing date of the invention to take the LFA device of Sibbett & Lopez and add chemical reagents to the porous membrane layer to detect the pH of the liquid medium as taught by Jerome et al. because the application of the appropriate chemical reagent to the LFA material for detecting hydronium ions (H3O+) or hydrogen ions (H+) in the liquid medium would allow the measurement of the acid-base condition—the pH—of the liquid medium added to the detection system as it migrates across the LFA porous membrane layer.  Additionally, Jerome teaches adding a pH control provides the advantage of serving an internal end of assay control (Jerome, column 12, line 50 through column 13, line 2.)Thus, a person having ordinary skill in the art before the effectively filing date of the invention would have a reasonable expectation of success to add a chemical reagent pH indicator and/or control strip as taught by Jerome et al. in the method of Sibbett & Lopez because a nitrocellulose porous membrane layer can be identically used in both inventions and therefore one can expect the chemical reagent pH indicator to perform identically in both systems.

Response to Remarks
Applicant’s remarks filed on 19 January 2022 have been fully considered but they are moot in view of the new grounds of rejection as set forth above.

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schwind et al. (U.S. 7,745,228 B2; 2010) which teaches a multi-analyte LFA that overcomes a disadvantage of prior-art in which successive or superposed indicator testing zones form a flow barrier against the analytes still to be tested for. In an embodiment of the invention, the indicator zones are so arranged that the sample liquid for each flow track will flow through not more than one indicator zone. One embodiment of their invention is recited whereby the indicator zones are provided on the membrane in staggered relationship.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CY R TAMANAHA whose telephone number is (571) 272-6686. The examiner can normally be reached Monday–Friday 0900–1600 (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/CY R TAMANAHA/Examiner, Art Unit 1641                                                                                                                                                                                                        



/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        March 2, 2022